Citation Nr: 1016122	
Decision Date: 04/30/10    Archive Date: 05/07/10

DOCKET NO.  08-03 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to increased initial ratings for prostate cancer 
with bladder outlet obstruction, rated as 20 percent disabling 
from October 12, 2005, 40 percent disabling from March 2, 2006, 
100 percent disabling from April 19, 2006, and 40 percent 
disabling from August 1, 2006.  

2.  Entitlement to an effective date earlier than October 12, 
2005 for service connection for prostate cancer with bladder 
outlet obstruction.  

(The issue of entitlement to payment or reimbursement for medical 
expenses, including insurance premiums, incurred between July 
2004 and March 2006 will be the subject of a separate decision.)   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's representative points out that the Veteran has 
filed timely notices of disagreement with the ratings and 
effective dates assigned by the March 2007 decision of a Decision 
Review Officer (DRO) at the RO.  A statement of the case (SOC) is 
requested.  

In March 2007, a DRO at the RO granted service connection for 
prostate cancer with bladder outlet obstruction.  In October 
2007, the Veteran asked that the claim be reopened and increased 
ratings assigned.  Veterans must identify the benefits sought but 
need not use specific terms of art.  Their claims must be broadly 
construed.  See Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Solomon v. Brown, 6 
Vet. App. 396, 400 (1994).  While the Veteran did not use the 
term "notice of disagreement" it is clear from his letter that 
he disagrees with the rating assigned in March 2007.  This is a 
timely notice of disagreement with the ratings.  

In November 2007, he wrote, "I request that my application for 
disability relating to Agent Orange exposure be backdated from 
October of 2005 to July of 2004."  This is clearly a timely 
notice of disagreement with the effective date of the grant of 
service connection.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that where a claimant files a notice of disagreement and 
the RO has not issued a SOC, the issue must be remanded to the RO 
for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the claim turns on a claim for medical care 
filed at the Tampa VA Medical Center (VAMC) in July 2004.  That 
document is not of record and should be obtained for review, 
along with any responses from the VAMC, and any other related 
documents.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete medical 
administrative file should be obtained 
from the Tampa VAMC and associated with 
the claims folder.  

2.  A complete copy of the Veteran's 
medical records, prior to the November 
2005 records in the file, should be 
obtained and associated with the claims 
folder.  

3.  Thereafter, the agency of original 
jurisdiction should readjudicate these claims 
in light of any evidence added to the record.  
If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a SOC.  An appropriate 
period of time should be allowed for 
response.

If the Veteran files a timely substantive appeal, the case should 
be returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


